Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 8-9, recites, in part, “a mixture of mineral(s) and a chemical compound(s) that effectively lowers the melting temperature of said minerals”. However, no minerals or chemical compounds have been recited in claim 1.

Claim Objections
Claim 15 is objected to because of the following informalities:  line 1 of claim 15 recites, in part, “…wherein in comprises a homogeneous mixture…”. This recitation is unclear. For examination purposes the examiner considered “wherein the material comprises a homogeneous mixture of minerals and fluoride compounds”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seltveit (WO 83/03106).
With regard to claim 1, Seltveit discloses a method for providing a cathode lining barrier layer in a Hall-Héroult electrolysis cell for production of aluminum (abstract; page 1, lines 1-6), the cell comprises an electrolytic bath having components of NaF, AIF3, and Na3AlF6 in addition to other components (page 2, line 13 to page 3, line 5); the cathode lining comprises a cathode panel of cathode blocks supported by at least one layer of a refractory material (page 1, lines 22-24; page 7, lines 1-18) wherein,
during lining of the pot, a mixed material that comprises a mixture of mineral(s) and a chemical compound(s) that effectively lowers the melting temperature of the said mineral(s) is arranged between the said at least one layer of refractory material and the said cathode blocks (a mineral reaction with fluorides takes place in the upper part of the lining. The use of materials should be selected in view of the temperature gradient desired; page 5, lines 5-34);

where the viscous liquid has high viscosity, and a density higher than that of the bath components eligible to penetrate the cathode blocks -and forms a barrier that is effectively immiscible with the penetrating bath components (page 1, lines 1-15: the barrier is intended to form a barrier against the liquid metals and gaseous bath components which normally penetrate through the pore system, joints and cracks. The reaction products may also be of lower viscosity than the barrier).
 	With regard to claim 2, the chemical compound(s) of Seltveit applied for lowering the melting temperature of the mineral(s) comprises fluorides (page 5, lines 5-34).
 	With regard to claim 5, Seltveit discloses wherein the mixed material comprises 2nd cut spent pot lining having mineral components and fluoride (page 5, lines 5-34).
 	With regard to claim 6, Seltveit further teaches wherein the mixed material can be in the state of a powder material, as pre-shaped bricks/compressed powders (page 4, lines 1-5). 
With regard to claims 10-11, the barrier layer of Seltveit has a thickness of 50 mm (page 4, lines 26-28).
 	With regard to claim 12, Seltveit wherein the viscosity of the material can be tuned by additives comprising SiO2 (page 3, lines 16-25; page 4, lines 12-25; page 5, line 11 to page 6, line 25).
With regard to claim 13, Seltveit teaches a material to be used as a cathode lining barrier layer in a Hall-Héroult electrolysis cell for aluminiuim production (abstract; 
 With regard to claim 15, the material of Seltveit comprises a homogenous mixture of minerals and fluoride compounds (page 5, lines 5-34). 
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7-9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seltveit, as applied to claims 1 and 13 above, and further in view of Cortellini (US Patent no. 5,744,413).
With regard to claims 3, 4 and 16, Seltveit teaches all of the features discussed above but fails to disclose wherein the minerals of the mixed material comprises sodium feldspar and/or nepheline syenite.
Cortellini discloses resistant liner for Hall-Heroult cells for aluminum production, the liners comprising feldspar and nepheline compounds (col. 1, lines 60-67) because they impart the necessary bonding sealing, penetration resistance and erosion resistance to provide a refractory product more capable of withstanding the rigorous conditions of the aluminum reduction cell (col. 2, lines 13-19). One having ordinary skill in the art at the time of filing would have found it obvious to add feldspar or nepheline syenite compounds to the mixture of Seltveit because as taught by Cortellini, these compounds impart the necessary bonding sealing, penetration resistance and erosion resistance to provide a refractory product more capable of withstanding the rigorous conditions of the aluminum reduction cell.
 	With regard to claims 7-9, even though Seltveit in view of Cortellini fails to teach wherein the fluoride concentration is > 0 - 30% wt of the mixed material, Seltveit discloses that the use of materials should be selected in view of the temperature gradient desired (page 5, lines 5-34) to obtain a barrier against the liquid metals and In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. In the instant case, one having ordinary skill in the art would have found it obvious to select the optimum fluoride concentration by routine experimentation. 
With regard to claim 14, even though Seltveit in view of Cortellini fails to teach wherein the lower limit for the melting temperature of the material is in the range 600-970°C, Seltveit discloses that the use of materials should be selected in view of the temperature gradient desired (page 5, lines 5-34) to obtain a barrier against the liquid metals and gaseous bath components which normally penetrate through the pore system, joints and cracks (page 1, lines 1-15). It has been held by the courts that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794